DETAILED ACTION
The amendment filed 12/27/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bartko et al. (US 2013/0087321) teaches a cable between two exteriorly mounted ETMs which is entirely along an exterior surface of a conduit and as combined with LaGrange and Brockman et al. teaches all the claimed limitations, as below.
The double patenting rejection under application 16/095,257 in view of LaGrange is withdrawn since the instantly amended claims now include further distinguishing features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 9, 10, 12, 14-16 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange (US 6,089,320) in view of Brockman et al. (US 6,684,952) and Bartko et al. (US 2013/0087321).  LaGrange discloses a multilateral wellbore system comprising: a unitary junction (20, fig 6) having a conduit having a first upper aperture (at 88), a first lower aperture (at 76), and a second lower aperture (at 84, see col. 13, lines 50-65); the first lower aperture defined at the distal end of a primary leg extending from a conduit junction (62); the second lower aperture defined at the distal end of a lateral leg extending from the conduit junction, where at least one of the legs of the junction assembly is deformable (abstract, also fig 9 vs fig 12); an upper seal assembly (90) carried by the conduit and mounted at a top of the conduit (fig 10) for sealing one of the exterior or interior of the conduit (as in fig 12); a first lower seal assembly mounted along the interior or exterior of one of the legs at a distal end of the one of the legs (col. 12, lines 43-45, where seal assembly 72, as in fig 12 would be as the same position on the leg); wherein both legs of the junction assembly are deformable with respect to one another (as shown in 12, also see col. 4, lines 59+); a completion deflector (36) comprising a tubular (fig 2) formed along a primary axis and having a first end and a second end, with a contoured surface (46) provided at a first end, the tubular further having an inner bore (52/50) extending between the two ends with a seal assembly (72) along the inner bore, the first end and the inner bore disposed for receipt of the primary leg of the junction assembly (as in fig 12); and a lateral stinger (86); wherein the conduit junction is deformable (fig 9 vs fig 12).  LaGrange does not .  
Brockman et al. disclose a multilateral wellbore system comprising: an upper energy transfer mechanism (464) mounted along one of the exterior or interior of a conduit between a first upper aperture and a conduit junction (as in fig 12); a lower wireless energy transfer mechanism (470) mounted along one of the legs between a distal end of a passageway of the leg and the upper ETM; a cable (442) extending along the exterior of the conduit communicably coupling an upper ETM to a lower ETM (fig 12); wherein the WETM and the ETM are inductive coupler segments (col. 11, lines 60-65); an ETM (as in embodiment of fig 14, with ETMs in each leg) within the primary leg (as would correspond to deflector portion of LaGrange) which is a WETM (548); wherein at least one of the ETMs is powered from an energy source selected from the group consisting of electricity or motion of conductor/coil (inherent to induction assembly as described as known to one of ordinary skill); an electrical device in wired communication with an ETM, the electrical device is selected from the group consisting of sensors, flow control valves, controllers, WETMs, ETMs, contact electrical connectors, electrical power storage devices, computer memory and logic devices (col. 3, lines 37-60); a first tubing string (475) having a distal end with a seal assembly (610) and a ETM (477) disposed on the first tubing string, wherein the first tubing string extends into the first upper aperture (fig 15) of the junction assembly so that the ETM carried on the first tubing string is coupled to both the ETM and the WETM of the junction assembly (as in fig 15, coupled with 602); a lower ETM (any of ETM as shown in fig 14) mounted along the other leg between the conduit junction and the lower 
Bartko et al. (US 2013/0087321) discloses a system wherein an upper ETM (101) and a lower ETM (102) both mounted on an exterior of a conduit (fig 1) and a cable (103) extending entirely along the exterior of the conduit and communicably coupling the upper ETM to the lower WETM (fig 1).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the ETMs of LaGrange as modified by Brockman et al., as on an exterior of the tubing with a cable extending entirely on an exterior between, in order to provide the couplings and cable as out of the path of production fluids to provide better flow.
In regard to claim 5, LaGrange, Brockman et al. nor Bartko et al. explicitly disclose that seals are on both sides of the ETM of the completion deflector (as assembled) or that a lower seal is on the one of the legs and an upper seal is within the tubular of the completion deflector.  LaGrange does disclose multiple seals (72) and also discloses that those seals may be on the completion deflector or the one of the legs (col. 12, lines 43-45).  Therefore it is considered obvious to one of ordinary skill in .

Claims 7, 8, 13, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange in view of Brockman et al. and Bartko et al. as applied to claims 1 and 16 above, and further in view of Steele (WO 2016/007165).  LaGrange, Brockman et al. and Bartko et al. disclose all the limitations of these claims, as applied above, except for a lateral completion assembly with an ETM.  Steele discloses a completion assembly (201 as in fig 14) comprising an ETM (405a/b) mounted thereon; an inner bore (184’) extending between a first and second end, a WETM mounted along the inner bore, the first end and the inner bore disposed for receipt of a lateral leg (as in fig 14); wherein the lateral completion further comprises an electrical device in wired communication with the ETM of the lateral completion assembly (as connected to 408a/b), the electrical device selected from the group consisting of sensors, flow control valves, controllers, WETMs, ETMs, contact electrical connectors, electrical power storage devices, computer memory and logic devices (page 4, lines 7-14, page 15, lines 5-9); wherein the lateral completion assembly comprises a packer (page 5, lines 16-20, .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange in view of Brockman et al. and Bartko et al. as applied to claim 1 above, and further in view of Lovell (US 2013/0186641).  LaGrange, Brockman et al. and Bartko et al. disclose all the limitations of this claim, as applied above, except for a shroud arranged about the energy transfer mechanism.  Lovell discloses an energy transfer mechanism (inductive couplers 114) and a shroud (212) arranged about a WETM (fig 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the shroud, as taught by Lovell, with the system of LaGrange as modified by Brockman et al. and Bartko et al. in order to protect the coupler portions (Lovell, paragraph 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
1/10/2022